



PROFESSIONAL SERVICES AGREEMENT


THIS PROFESSIONAL SERVICES AGREEMENT (this “Agreement”) between Lincolnway
Energy, LLC., an Iowa corporation (the “Company”) and Flag Leaf Financial
Management Inc., a Nebraska corporation (“Consultant”) is made effective as of
July 31, 2019 (the “Effective Date”).


1.
Commencement of Services. This Agreement shall commence on the Effective Date
and shall continue until January 31, 2020 (the “Consulting Term”). The Agreement
shall renew automatically for two (2) six (6)-month periods thereafter or until
such time as either Consultant or Company terminates the Agreement.
Notwithstanding anything to the contrary contained herein, The Parties agree
that either Company or Consultant may terminate this Agreement or a Scope of
Work at any time for any reason or for no reason by giving the other Party at
least thirty (30) days written notice before the effective termination date.
Upon Termination, any Compensation is due payable immediately.



2.
Consulting Services; Compensation. The Company has engaged Consultant to provide
services as described in Exhibit A (collectively, the “Services”) in exchange
for the Company paying Consultant the compensation set forth in Exhibit A.
Consultant shall generally perform the Work on its own premises; provided,
however, that Consultant shall be available for travel if and to the extent
required to properly complete the services, including travel to Company’s
offices and/or project site(s) from time to time for meetings with Company’s
management and staff.



For the avoidance of doubt, Consultant shall not act as a broker or dealer with
respect to the offer or sale of any securities of the Company and the
performance by Consultant of the Services shall be limited to comply with all
federal and state securities laws. Consultant will devote the time necessary to
perform the Services contemplated herein, as determined by Consultant in his
sole discretion.


3.
Independent Contractor. Consultant is an independent contractor and is not an
employee, partner, or co-venturer of, or in any other service relationship with,
the Company. The manner in which Consultant’s services are rendered shall be
within Consultant’s sole control and discretion. Consultant is not authorized to
speak for, represent or obligate the Company in any manner without the prior
express written authorization from an officer of the Company.



4.
Confidentiality. As used herein, the term “Confidential Information” means (i)
proprietary information of the party (“disclosing party”), including without
limitation all trade secrets, inventions, designs, software, know-how,
strategies, customer lists, supplier lists, financial information and all
information related to the business, activities and customers of the disclosing
party; (ii) information marked or designated as confidential; and (iii)
information, whether or not in written form and whether or not designated as
confidential, that the party receiving the Confidential Information (the
“receiving party”) knows or should know is treated as confidential. Confidential
Information shall not include (a) information about the disclosing party which
is or becomes generally available to the public through no fault of the
receiving party, (b) information independently known to the receiving party, and
(c) information about the disclosing party which the receiving party receives
from a third party not under an obligation of confidentiality to the disclosing
party. The parties agree not to use or disclose Confidential Information for
their own benefit without the express written consent of the other party. Each
party shall hold Confidential Information of the other party in strict
confidence and shall not reveal such Confidential Information to any third
parties without the express written consent of the disclosing party, except to
employees and independent contractors of the receiving party in accordance with
the terms of this Agreement. The parties warrant that each of their employees
and independent contractors privy to this Agreement or involved in any way with
the Services shall comply with the obligations of confidentiality imposed by
this Section 4. If either party receiving Confidential Information is served
with any subpoena or other compulsory judicial or administrative process calling
for production of Confidential Information, such party will immediately notify
the disclosing party and provide it with such information as may be necessary
for the disclosing party to take such action as it deems necessary to protect
its interests. The provisions of this Section 4 shall survive the termination of
this Agreement



5.
Assignment of Inventions. Company agrees that all right, title, and interest in
and to any copyrightable material, notes, records, drawings, designs,
inventions, improvements, developments, discoveries and trade secrets conceived,
discovered, authored, invented, developed or reduced to practice by Consultant
solely or in collaboration with others, during the term of this Agreement and
arising out of, or in connection with, performing the Services under this
Agreement and any copyrights, patents, trade secrets, mask work rights or other
intellectual property rights relating to the foregoing (collectively,
“Inventions”), are the sole property of Consultant unless otherwise defined in
written agreement between the parties.



6.
Ownership Rights. Consultant grants to Company the right to use the work product
generated by Consultant for Company under this Agreement for the development of
Company’s projects. Company agrees not to sell or share any of the Consultant’s
work product with a third party for the use by or benefit of any party other
than Company. Consultant acknowledges that Company’s Confidential Information
under Section 4 shall not be used for any other purpose other than described in
this Agreement and Exhibit A. Consultant’s personnel and administrative files
and its proprietary financial, agricultural and economic models will remain
owned by Consultant; the output from the models will be provided for Company’s
use on projects it develops and owns.



7.
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL, CONSEQUENTIAL OR INDIRECT
DAMAGES SUCH AS LOSS OF PROFITS OR LOSS OF USE. This limitation shall apply
whether the cause of action relates to this agreement or arises out of the
services provided by party under this agreement, and shall apply regardless of
the legal theory (tort, contract or otherwise) upon which the action is based.



Each party waives all claims for recovery from the other party for any bodily
injury (including death) to any of its personnel or any loss of or damage to any
of its property, to the extent of any recovery collectible under its insurance;
however, this waiver shall apply only when permitted by the applicable insurance
policy.


8.
Limitation of Liability. Both parties’ maximum liability under this Agreement
shall be the aggregate amount of the compensation agreed to be paid by Company
to Consultant for each Phase in the Scope of Work.



9.
Indemnification. The Company agrees to indemnify and hold Consultant harmless
from and against any threatened, pending or completed action, suit or
proceeding, whether civil, criminal administrative or investigative by reason of
any acts, omissions, or alleged acts or omissions arising out of Consultant's
activities in furtherance of the interests of Company and any losses, damages or
expenses for which Consultant has not otherwise been reimbursed actually and
reasonably incurred by Consultant in connection with such action, suit or
proceeding, unless such act or omission was the result of (i) any act of gross
negligence or willful malfeasance related to the Company, (ii) any breach of
this Agreement in any material respect, or (iii) any criminal act if Consultant
had reasonable cause at the time of such action to believe such action was
unlawful.



10.
Company Property. All Company property, including without limitation information
in written or electronic form, in the possession or control of Consultant will
be returned by Consultant to Company on written demand, or at the termination of
this Agreement, whichever shall come first.



11.
Dispute Resolution. Either Company or Consultant may request mediation of any
claim related or connected in any way to this Agreement (“Claim”). The mediation
will be governed by the standards of the American Arbitration Association in
effect as of the Effective Date of the Agreement. The request for mediation
shall be submitted in writing to the American Arbitration Association and the
other party to the Agreement.



12.
Entire Agreement. This Agreement is the entire Agreement and understanding of
the parties as to its subject matter and supersedes all prior agreements,
understandings or negotiations as to its subject matter, whether written or
oral.



13.
Modification and Waiver. This Consulting Agreement may not be modified or
amended except by an instrument in writing signed by the parties. No term or
condition of this Consulting Agreement shall be deemed to have been waived,
except by written instrument of the party charged with such waiver. No such
written waiver shall be deemed to be a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.



14.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
Consultant, the Company, and their respective successors and permitted assigns.
The Company shall be entitled to assign its rights and duties under this
Agreement; provided, that the Company shall require any successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform the
obligations of the Company under this Agreement.



15.
Governing Law. The Agreement shall be governed by and construed in accordance
with the internal laws (and not the laws of conflicts) of the State of Nebraska.



16.
Amendments. This Agreement may not be amended or modified except by a writing
executed by a duly authorized representative of both parties.



17.
Successors and Assigns. This Agreement shall not be assignable by either party
without the prior written consent of the other party. This Agreement shall
benefit and bind the Company and Consultant, their respective successors, heirs
and assigns.



18.
Headings. The headings in this Agreement are for convenience only and do not
alter the meaning of any section hereof.



19.
Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement,
and each provision shall to the full extent consistent with law continue in full
force and effect. If any provision of this Agreement is held invalid in part,
such invalidity shall in no way affect the rest of such provision, and the rest
of such provision, together with all other provisions of this Agreement, shall,
to the full extent consistent with applicable law, continue in full force and
effect.



IN WITNESS WHEREOF, the Company and Consultant have each caused this Agreement
to be executed by their respective duly authorized officers as of the date first
above written.


Lincolnway Energy, LLC
 
Flag Leaf Financial Management, Inc
/s/ Michael A. Hollenberg
 
/s/ Jeff Kistner
Michael A. Hollenberg, CEO
 
Jeff Kistner, President
59522 W. Lincoln Highway,
 
21034 Arbor Court
Nevada, Ia. 50201
 
Omaha, Nebraska 68022
515-232-1010
 
402-490-3314
 
 
jkistner@flagleafcfo.com





EXHIBIT A


PROFESSIONAL SERVICES AND COMPENSATION


CONSULTING SERVICES


Consultant will provide solutions that prepare, monitor and report financial
matters so management is better able to plan, budget, and forecast to ensure the
Company is delivering on its strategic initiatives. These services include:


•
CFO-level expertise in areas such as the annual audit, SEC filings, reports to
members, lender reporting and assist with tax filings.

•
day-to-day leadership and oversight for finance department. This role will
coach, train and guide your full-time staff.

•
Strategic planning, forecasting, and budgeting.

The consultant will comply with all Company’s written policies and procedures.


The consultant will report to the Company’s CEO on a day to day basis and Board
of Managers on a weekly basis as needed.


COMPENSATION


The Company shall pay Consultant ($10,000.00) Ten Thousand Dollars per month for
the first (4) four months of services. The Company shall pay Consultant
($8,500.00) Eight Thousand Five Hundred Dollars per month for the next (3) three
months of services. The compensation is payable every (30) thirty days after the
effective date each month. The initial amount of time is estimated between 32 to
40 hours per week performed either on or offsite of the business location.
During the next (3) three months, the hours will range from 24 to 40 hours per
week. These hours are not limited and only stated as a guideline. In the (8th)
eighth month the Company and Consultant will agree on new compensation
requirements. If more or less hours are needed, the Company and Consultant will
agree on hours per month when determining new compensation requirements. The
Consultant’s normal hourly fee is $250.00 per hour if not on a retainer.


Compensation Summary
Term
Amount
Hours
Months 1 through 4
$10,000.00
32 to 40 Hours
Months 5 through 7
$8,500.00
24 to 40 Hours
Month 8
TBD
 



The Company shall reimburse Consultant for the actual expenses incurred while
performing services under this Agreement, including air travel, lodging, rental
car (personal car expenses shall not exceed IRS allowance, current IRS rate is
$0.58 per mile), out-of-pocket living expenses for travel, and such expenses as
printing, graphic design and reproduction expenses reasonably incurred as
necessary in connection with the performance of the services. Any expenses other
than nominal out-of-pocket expenses must be approved in advance by the Company.
Consultant shall submit an itemized list of expenses, and the Company shall
reimburse expenses after receipt of invoice.






Page 1 of 5
HB: 4827-3760-4510.2